DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 08/05/2021.
Claim 3 is canceled.
Claims 1-2, 4-11 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“secure command generating device arranged to…” in claim 1.
“first command transmitting device arranged to..” in claim 1.
“second command transmitting device arranged to….” In claim 1.
“third command transmitting device arranged to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s argument, see remarks, filed 08/05/2021, with respect to claims objection have been fully considered and are persuasive, please see page 11 of the remarks. The claim objection has been withdrawn in light of claim amendment.
Applicant’s argument, see remarks, filed 08/05/2021, with respect to 35 USC 112 have been fully considered and are persuasive, please see pages 11 and 12 of the remarks. The 35 USC 112 has been withdrawn in light of claim amendment. 
Applicant’s argument, see remarks, filed 08/05/2021, with respect to claims over prior art have been fully considered and are persuasive, please see page 13 of the remarks. The 35 USC 103 has been withdrawn in light of claim amendment.
Allowable Subject Matter
Claims 1-2, 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards network communication security but more particularly in multiple collaborative operating system. Claim 1 identifies the uniquely distinct features “a third target device, arranged to communicate with third control circuit; wherein the third control circuit is further arranged to instructs the third target device to execute a third target command corresponding to the third-station command request only when the third-station command request passed authentication processes conducted by the third secure micro-controller and the third control circuit; wherein the first control circuit is further arranged to cooperate with the first secure micro-controller to conduct operations to generate a corresponding first-station parameter message according to a first-station parameter generated by the first target device by executing the first target command; the second control circuit is further arranged to cooperate with the second secure micro- controller to authenticate the first-station parameter message using a public key of the first command authentication circuit, and arranged to instruct the second target device to execute the second target command based on a first target parameter corresponding to the first-station parameter message only when the first-station parameter message passed the authentication processes conducted by the second control circuit and the second secure micro-controller; and the secure command generating device is further arranged to generate multiple 
The closest prior art, Brandwine et al. (US 9729524) discloses operating commands that are digitally signed to enhance data security in a distributed system. Validating information against information that was stored.
The closest prior art, Zhu et al. (US 20160182487) discloses a management system receiving requests and verifying it with a separate authentication and permission system. Wherein the authentication and permission system verifies the signature on the request and signs it. Sends the approved request to the targeted device.
The closest prior art, Tien (US 8385321) discloses a plurality of nodes in an ad hoc network including at least one authentication node group; each authentication node group including a leader node and at least one member node; the method includes: (a) in each respective authentication node group, comparing and identifying differences between the data base at the respective leader node and the data base at each respective member node; (b) for each comparing, if the differences are identified, exchanging data bases between the leader node and the member node; and (c) for each comparing.
However, either singularly or in combination, Brandwine-Zhu-Tien fails to anticipate or render obvious the claimed limitation of a third target device, arranged to communicate with third control circuit; wherein the third control circuit is further arranged to instructs the third target device to execute a third target command corresponding to the third-station command request only when the third-station command request passed authentication processes conducted by the third secure micro-controller and the third control circuit; wherein the first control circuit is further arranged to cooperate with the first secure micro-controller to conduct operations to generate a corresponding first-station 
Therefore, independent claim 1 along with their respective dependent claim are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436